DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed 11/30/20, has been entered. Claims 1-20 are currently pending.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bienfang et al. (US 20100071958).
Regarding claim 1: Bienfang discloses a drill bit replacement apparatus for replacing a drill bit on a drilling tool (Figs. 2-4; abstr.; [0017], [0018]). Bienfang discloses a drill bit holder 100, 130 comprising one or more drill bit receptacles 134, each drill bit receptacle adapted to receive at least one drill bit (Figs. 2-4; [0018], [0022], [0023]). Bienfang discloses a positioning means adapted to move the drill bit holder between at least one storage position and one or more replacement positions and that each 
Regarding claim 2: Bienfang discloses that each replacement position aligns an approximate center of a drill bit receptacle with the drilling tool (Figs. 2-4; [0018], [0020], [0023]). 
Regarding claim 3: Bienfang discloses that when in the storage position the drill bit holder is preferably clear of the drilling tool (Figs. 2-4; [0022], [0023]). 
Regarding claim 4: Bienfang discloses that the drill bit replacement apparatus is mounted on a mobile drill unit (Fig. 1; [0017], [0018]). 
Regarding claim 6: Bienfang discloses that each drill bit receptacle is appropriately shaped and sized to receive a drill bit (Figs. 2-4). 
Regarding claim 7: Bienfang discloses that at least 20% of the length of the drill bit is received by the drill bit receptacle (Figs. 2, 3, 5, 7). 
Regarding claim 8: Bienfang discloses that the positioning means comprises a support assembly (Figs. 2-5, 7). 
Regarding claim 9: Bienfang discloses that the drill bit holder is mountable on or in the support assembly (Figs. 2-5, 7). 
Regarding claim 10: Bienfang discloses that the support assembly is adapted to move in a direction substantially parallel to the surface of the drill platform (Figs. 2-5, 7). 
Regarding claim 11: Bienfang discloses that the positioning means further comprises a linear actuator to move the support assembly between the storage position and the one or more replacement positions (Figs. 2-5, 7; [0022], [0028]). 

Regarding claim 13: Bienfang discloses that the support assembly is provided on a framework (Figs. 2-5, 7). 
Regarding claim 18: Bienfang discloses that a drill bit is retained in each drill bit receptacle by a clamping means (Figs. 2-5, 7). 
Regarding claim 19: Bienfang discloses that each drill bit receptacle is provided with a one or more resistance members (Figs. 2-5, 7). 
Claims 1, 5, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoult et al. (US 20140083765).
Regarding claim 1: Hoult discloses a drill bit replacement apparatus for replacing a drill bit on a drilling tool (Figs. 2-10; title; abstr.; [0025]). Hoult discloses a drill bit holder 16 comprising one or more drill bit receptacles 20, 62 each drill bit receptacle adapted to receive at least one drill bit 22 (Figs. 2-10; [0005], [0023], [0025]). Hoult discloses a positioning means adapted to move the drill bit holder between at least one storage position and one or more replacement positions and that each replacement position aligns at least one drill bit receptacle with the drilling tool (Figs. 2-10; [0025]). 
Regarding claim 5: Hoult discloses that the drill bit receptacles are provided in a linear arrangement (Figs. 2-10; [0023], [0025]). 
Regarding claim 17: Hoult discloses that the positioning means is remotely operated (abstr.; [0002], [0007], [0021], [0022]). 
Regarding claim 20: Hoult discloses that a protective cover 46 is provided over the drill bits in the drill bit holder (Figs. 2-10; [0028]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bienfang et al. (US 20100071958) in view of Ledbetter et al. (US 20130306378).
Bienfang discloses the invention substantially as claimed and as discussed above.
Regarding claim 14: Bienfang does not explicitly disclose that the support assembly engages with a track. Ledbetter teaches the engagement support assemblies with tracks (abstr.; [0016]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the movable support assembly of Bienfang engage a track as taught by Ledbetter. As Bienfang teaches rails for a support system and as tracks are notoriously well-known in the art to allow the easy transition of certain well rig structures, it would have been within routine skill to have selected a mobility means for a movable structure from a finite selection of mobility systems. Such a configuration selection would have 
Regarding claim 15: Bienfang, as modified by Ledbetter, discloses that the track is mounted on the drill platform (Bienfang and Ledbetter - track would need to be on the platform to support the structure on a platform).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/31/2022